ICJ_116_ArmedActivities_COD_UGA_2020-09-08_ORD_01_NA_01_EN.txt.                     272 	




                                          SEPARATE OPINION
                                     OF JUDGE CANÇADO TRINDADE



                       1. It is necessary and relevant here to consider the present decision of
                    the International Court of Justice (ICJ) within the handling of compli-
                    ance with the need to secure the proper reparations due to the victims of
                    the horrors inflicted upon them as determined by the Court’s Judgment of
                    19 December 2005. For a long time I have been insisting within the ICJ
                    upon the need to proceed promptly to the determination of reparations
                    for the grave breaches of the international law of human rights and inter-
                    national humanitarian law. The delays by the ICJ so far are unacceptable
                    to me.
                       2. In my own understanding, there is need to move beyond the unsat-
                    isfactory inter‑State outlook, if one is to foster the progressive develop-
                    ment of international law in the domain of reparations, in particular
                    collective reparations. Prolonged delays are most regrettable, particularly
                    from the perspective of the victims. Already the “founding fathers” of
                    international law went well beyond the strict inter‑State outlook, and
                    were particularly attentive to the duty of prompt reparation for damages.
                       3. It is in jusnaturalist thinking — as from the sixteenth century —
                    that the goal of prompt reparation was properly pursued. Legal positivist
                    thinking — as from the late nineteenth century — unduly placed the
                    “will” of States above recta ratio. It is in jusnaturalist thinking — revived
                    as it is nowadays — that the notion of justice has always occupied a cen-
                    tral position, orienting law as a whole; justice, in sum, is at the beginning
                    of all law, being, moreover, its ultimate end.



                            I. The Relevance of Due Compliance with the Right
                                              to Reparations

                       4. In my declaration presented in the ICJ’s Order of 11 April 2016, in
                    the case opposing the Democratic Republic of the Congo and Uganda, I
                    expressed my concern with the undue prolongation of time of proceed-
                    ings (since 2005) as to the due reparations in the cas d’espèce (Armed
                    Activities on the Territory of the Congo (Democratic Republic of the Congo
                    v. Uganda), Order of 11 April 2016, I.C.J. Reports 2016 (I), pp. 224-226,
                    paras. 1-10). I added that
                         “[a]ccording to a célèbre maxim, justice delayed is justice denied. This
                         point was the object of meditation already in Seneca’s Moral Letters

                    12




4 CIJ1193_Ord.indb 280                                                                              14/09/21 14:27

                    273 	             armed activities (sep. op. cançado trindade)

                         to Lucilius (circa 62-64 ad). In the search for the realization of justice,
                         undue delays are indeed to be avoided. The victims (in armed con-
                         flicts) of grave breaches of the international law of human rights and
                         of international humanitarian law have a right to reparations, — most
                         likely collective reparations, and in their distinct forms, — within a
                         reasonable time.

                          �����������������������������������������������������������������������������������������������������������������
                              Ancient Stoic thinking was already conscious of the perennial
                         ­mystery surrounding human existence, that of the passing of time.
                          Stoicism, in its perennial wisdom, recommended (as in, e.g., Seneca’s
                          De Brevitate Vitae, circa 40 ad) to keep always in mind all times —
                          past, present and future — jointly: time past, by means of remem-
                          brance; time present, so as to make the best use of it (in search of
                          justice); and time future, so as to anticipate and prevent all one can,
                          thus seeking to make life longer.
                              The duty of reparation is firmly-rooted in the history of the law of
                          nations. The acknowledgment of such duty goes back to its origins,
                          to the perennial lessons of the ‘founding fathers’ of international law.”
                          (I.C.J. Reports 2016 (I), pp. 226-227, paras. 12 and 14-15.)
                       5. May I add that in this respect, there are relevant passages in the sig-
                    nificant references of classic works 1. Such a duty of reparation for injuries
                    was in my view “clearly seen as a response to an international need” 2, in
                    conformity with the recta ratio, — “whether the beneficiaries were
                    (emerging) States, peoples, groups or individuals. The recta ratio pro-

                        1 Of, e.g., Francisco de Vitoria (Second Relectio — On the Indians [De Indis], 1538-

                    1539); Hugo Grotius (De Jure Belli ac Pacis, 1625, Book II, Chap. 17); Samuel Pufendorf
                    (Elementorum Jurisprudentiae Universalis — Libri Duo, 1672; and On the Duty of Man and
                    Citizen According to Natural Law, 1673); Christian Wolff (Jus Gentium Methodo Scientifica
                    Pertractatum, 1764; and Principes du droit de la nature et des gens, 1758); among others,
                    such as the pertinent considerations also of Alberico Gentili (De Jure Belli, 1598); Fran-
                    cisco Suárez (De Legibus ac Deo Legislatore, 1612); Cornelius van Bynkershoek (De Foro
                    Legatorum, 1721; and Questiones Juris Publici — Libri Duo, 1737) (paras. 16‑17). There is
                    nothing new under the sun. The more we do research on the classics of international law
                    (largely forgotten in our hectic days), the more we find reflections on the victims’ right
                    to reparations for injuries, — also present in the writings of, e.g., Juan de la Peña (De
                    Bello contra Insulanos, 1545); Bartolomé de las Casas (De Regia Potestate, 1571); Juan Roa
                    Dávila (De Regnorum Justitia, 1591); Juan Zapata y Sandoval (De Justitia Distributiva et
                    Acceptione Personarum ei Opposita Disceptatio, 1609) (paras. 16‑17).
                       2 J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria and

                    His Law of Nations, Oxford/London: Clarendon Press/H. Milford, 1934, pp. 140, 150, 163,
                    165, 172, 210-211 and 282-283; and cf. also, Association Internationale Vitoria-Suarez,
                    Vitoria et Suarez: Contribution des théologiens au droit international moderne, Paris:
                    Pedone, 1939, pp. 73-74, and cf. pp. 169-170; A. A. Cançado Trindade, “Prefacio”, Escuela
                    Ibérica de la Paz (1511-1694) — La Conciencia Crítica de la Conquista y Colonización de
                    América (eds. P. Calafate and R. E. Mandado Gutiérrez), Santander: Edit. Universidad de
                    Cantabria, 2014, pp. 40-109.

                    13




4 CIJ1193_Ord.indb 282                                                                                                                         14/09/21 14:27

                    274 	           armed activities (sep. op. cançado trindade)

                    vided the basis for the regulation of human relations with the due respect
                    for each other’s rights.” 3
                       6. After all, as I have pondered in my earlier declaration appended to
                    the Court’s previous Order of 1 July 2015 in the cas d’espèce, and I have
                    reiterated in the ICJ’s new Order adopted on 11 April 2016,
                          “[r]eparations, in cases involving grave breaches of the international
                          law of human rights and of international humanitarian law (. . .) are
                          to be resolved by the Court itself within a reasonable time, bearing in
                          mind not State susceptibilities, but rather the suffering of human
                          beings, — the surviving victims, and their close relatives, — prolonged
                          in time, and the need to alleviate it. The aforementioned breaches and
                          prompt compliance with the duty of reparation for damages, are not
                          to be separated in time: they form an indissoluble whole.” (Armed
                          Activities on the Territory of the Congo (Democratic Republic of the
                          Congo v. Uganda), Order of 1 July 2015, I.C.J. Reports 2015 (II),
                          p. 587, para. 7, and cf. ibid., Order of 11 April 2016, I.C.J. Reports
                          2016 (I), p. 228, para. 19.)

                       7. In the present case, the ultimate beneficiaries of reparations for
                    damages resulting from grave breaches of the international law of human
                    rights and international humanitarian law (as determined by the ICJ
                    itself) are the human beings victimized. They are the titulaires of the right
                    to reparations, as subjects of the law of nations, as conceived and sus-
                    tained, in historical perspective, by the “founding fathers” of interna-
                    tional law. This is deeply-rooted in the historical trajectory of our
                    discipline. As titulaires of that right, they have, in the cas d’espèce, been
                    waiting for reparations for far too long a time; many of them have already
                    passed away. Justitia longa, vita brevis (cf. I.C.J. Reports 2016 (I), p. 229,
                    para. 20).


                    II. The Need of Prompt Compliance with the Right to Reparations

                      8. In my recent book published in 2019 in Fortaleza (Brazil), I have
                    focused my attention on the right to reparation, its origin and historical
                    evolution in international law itself 4. In the cas d’espèce, I have drawn
                    attention to the importance of a due approach to the reparations claimed
                       3 The right reason lies at the basis of the law of nations, being the spirit of justice

                    in the line of natural law thinking; this trend of international legal thinking has always
                    much valued the realization of justice, pursuant to a “superior value of justice”. P. Foriers,
                    L’organisation de la paix chez Grotius et l’école de droit naturel [1961], Paris: J. Vrin, 1987,
                    pp. 293, 333, 373 and 375 [reed. of study originally published in: Recueil de la Société Jean
                    Bodin pour l’histoire comparative des institutions, Vol. 15, Part II, Brussels: Libr. Encyclo-
                    pédique, 1961].
                       4 A. A. Cançado Trindade, Direito à Reparação — Origem e Evolução no Direito Inter‑

                    nacional, Fortaleza: FB/Univ. Edit., 2019, pp. 5-285.

                    14




4 CIJ1193_Ord.indb 284                                                                                                 14/09/21 14:27

                    275 	        armed activities (sep. op. cançado trindade)

                    for violations of the international law of human rights and international
                    humanitarian law, and the need to obtain further and prompt informa-
                    tion from the parties on the identification of multiple victims.


                       9. It is critical to me that, to start with, there has been a focus unduly
                    on compensation only, while the Court should address reparations in all
                    their forms; moreover, one cannot refer unduly and only to calculation of
                    the number of individual victims, but it should bear in mind the complex-
                    ity of the present case of mass murder, of a considerable high number of
                    victims, and the impossibility of identifying them all. Furthermore, one
                    cannot refer unduly to monetary amount of damage only, while it should
                    concentrate on distinct forms of reparation (satisfaction, rehabilitation of
                    victims, guarantee of non-repetition). In addition, one should focus on
                    collective rather than individual reparations.

                      10. Last but not least, one cannot refer unduly to calculation of dam-
                    ages and establishment of monetary equivalent thereof, and, to that end,
                    invoke precedents of the Iran-US Claims Tribunal, the United Nations
                    Compensation Commission and the Eritrea-Ethiopia Claims Commission,
                    while it should rather concentrate on the relevant case law on reparations
                    of international human rights tribunals, in particular the jurispru-
                    dence in cases of massacres of the Inter-American Court of Human
                    Rights.

                       11. The ICJ’s present Order of 8 September 2020 designates the four
                    independent experts to assist the Court in the determination of the repa-
                    rations, as necessary. In my own position, this could and should have
                    been made a long time ago; it could not have been so time-consumed; it
                    is correct that it has been finally made, and that any further delay should
                    have been avoided. The designation of the four independent experts
                    should in my view already have been made some time ago.


                         III. The Relevance of Prompt Reparations for Grave Breaches
                                   of the International Law of Human Rights
                                      and International Humanitarian Law

                       12. Furthermore in my understanding, prompt reparations need to be
                    claimed for grave violations of the international law of human rights and
                    international humanitarian law. I have addressed the need of identifica-
                    tion of numerous victims, and the importance of appointment of a com-
                    mittee of experts to gather additional information for the determination
                    of an appropriate reparation.
                       13. Furthermore, as to the additional identification of collective repa-
                    rations, I can address the relevant case law on collective reparations in
                    cases of massacres; I can focus on the international case law on collective

                    15




4 CIJ1193_Ord.indb 286                                                                              14/09/21 14:27

                    276 	           armed activities (sep. op. cançado trindade)

                    reparations in cases of massacres, in the case law in particular and mainly
                    of the Inter-American Court of Human Rights 5 (IACtHR), followed as
                    well as by those of the European Court of Human Rights (ECtHR),
                    and of the International Criminal Court (ICC). Furthermore, both the
                    IACtHR and the ECtHR have pronounced in recent years on cases of
                    continuing situations in grave violations of the rights of the human person 6,
                    and of the ICC; thanks to the work of all those international tribunals,
                    the international community no longer accepts impunity for international
                    crimes 7, for grave violations of the rights of the human person.
                       14. In the handling by the ICJ of the present case concerning Armed
                    Activities on the Territory of the Congo (Democratic Republic of the Congo
                    v. Uganda) (reparations), there were already 11 years since the ICJ deliv-
                    ered its Judgment (of 19 December 2005) on the merits, wherein grave
                    breaches were established by the Court;
                          “yet, the numerous victims still wait for reparations. And this is the
                          third time, in the ongoing proceedings on reparations, that I have
                          deemed it fit to leave on the records my concerns as to the continuing
                          and undue prolongation of time, to the detriment of the victims them-
                          selves 8. Tempus fugit.” (Order of 6 December 2016, I.C.J. Reports
                          2016 (II), p. 1138, para. 5.)
                       15. In its aforementioned Judgment of 2005, the ICJ was particu-
                    larly attentive to those grave breaches of massacres of civilians,
                    incitement of ethnic conflicts among groups, forced displacement of
                    ­
                    ­persons, among others, having drawn attention to the need of reparation,
                     though unfortunately without setting up a reasonable time‑limit for
                     that. In the current written phase of proceedings on reparations in the
                     cas d’espèce, special attention has again been devoted to those grave

                        5 Cf., e.g., A. A. Cançado Trindade, La Responsabilidad del Estado en Casos de

                    Masacres — Dificultades y Avances Contemporáneos en la Justicia Internacional, Mexico:
                    Edit. Porrúa/Escuela Libre de Derecho, 2018, pp. 1-104; A. A. Cançado Trindade, Los
                    Tribunales Internacionales Contemporáneos y la Humanización del Derecho Internacional,
                    Buenos Aires: Edit. Ad-Hoc, 2013, pp. 7-185; A. A. Cançado Trindade, El Acceso Directo
                    del Individuo a los Tribunales Internacionales de Derechos Humanos, Bilbao: Universidad
                    de Deusto, 2001, pp. 9-104.
                        6 Cf. A. A. Cançado Trindade, “Le développement du droit international des droits de

                    l’homme à travers l’activité et la jurisprudence des Cours européenne et interaméricaine
                    des droits de l’homme”, 16 Revue universelle des droits de l’homme (2004), pp. 177-180;
                    A. A. Cançado Trindade, A Visão Humanista da Missão dos Tribunais Internacionais
                    Contemporâneos, The Hague/Fortaleza: IBDH/IIDH, 2016, pp. 3-283 ; A. A. Cançado
                    Trindade, Os Tribunais Internacionais e a Realização da Justiça, 3rd ed., Belo Horizonte:
                    Edit. Del Rey, 2019, pp. 3-514.
                        7 Cf. S. Zappalà, La justice pénale internationale, Paris: Montchrestien, 2007, pp. 15, 19,

                    23, 29, 31, 34-35, 43, 135, 137 and 145-146.
                        8 Cf., earlier on, case of Armed Activities on the Territory of the Congo (Demo‑

                    cratic Republic of the Congo v. Uganda), Order of 1 July 2015, I.C.J. Reports 2015 (II),
                    ­declaration of Judge Cançado Trindade, pp. 585-587, paras. 1‑7; and ibid., Order of 11 April
                     2016, I.C.J. Reports 2016 (I), declaration of Judge Cançado Trindade, pp. 224-229,
                     paras. 1‑20.

                    16




4 CIJ1193_Ord.indb 288                                                                                                14/09/21 14:27

                    277 	          armed activities (sep. op. cançado trindade)

                    breaches (e.g., in the region of Ituri and the city of Kisangani) (I.C.J.
                    Reports 2016 (II), p. 1138, para. 6).

                       16. In the case of Armed Activities on the Territory of the Congo (Dem‑
                    ocratic Republic of the Congo v. Uganda) (reparations), I have always
                     opposed postponing again the hearings on reparations in the present case,
                     and my position has remained a solitary dissenting one; the ICJ’s major-
                    ity rescheduled the oral hearings on reparations several occasions. I have
                    remained very critical of the ICJ. I have always been of the understanding
                    that attention to the prolonged suffering of numerous victims stands well
                    above attention to susceptibilities of contending States.
                       17. Earlier on, in my previous separate opinion of 6 December 2016 in
                    the case of Armed Activities on the Territory of the Congo (Democratic
                    Republic of the Congo v. Uganda) (reparations), I began summarizing
                     my concerns in four interrelated points, namely: (a) the undue prolonga-
                    tion of time in the adjudication of cases of grave violations of interna-
                    tional law; (b) breach and reparation conforming an indissoluble whole;
                    (c) the fundamental duty of prompt reparation; and (d) reparations
                    in distinct forms. I turned to each of them in sequence (paras. 2 and
                    ­following).

                      18. To my perception, breach of basic rights and needed prompt repa-
                    ration conformed an indissoluble whole, and I have recalled that
                         “the duty of reparation is deeply and firmly‑rooted in the history of
                         the law of nations, going back to its origins, when it marked presence
                         in the writings of the ‘founding fathers’ of our discipline, who expressly
                         referred to it in the light of the principle neminem laedere. (. . .)

                            Thus, already in the first half of the sixteenth century, Fran-
                         cisco de Vitoria held, in his celebrated Second Relectio — De Indis
                         (1538‑1539), that ‘the enemy who has done the wrong is bound to give
                         all this redress’ 9; there is a duty, even amidst armed hostilities, to
                         make restitution (of losses) and to provide reparation for ‘all dama­
                         ges’ 10. De Vitoria found inspiration in the much earlier writings
                         of Thomas Aquinas (from the thirteenth century), and pursued
                         an anthropocentric outlook in his lectures at the University of Sala-
                         manca 11.


                       9 Francisco de Vitoria, Second Relectio — On the Indians [De Indis] [1538‑1539],

                    Oxford/London: Clarendon Press/H. Milford, 1934 [reed.], p. LV.
                       10 Ibid., p. LV; and cf. Francisco de Vitoria, “Relección Segunda — De los Indios”

                    [1538‑1539], Obras de Francisco de Vitoria — Relecciones Teológicas (ed. T. Urdañoz),
                    Madrid: BAC, 1955, p. 827.
                       11 As from his first lecture, cf. Francisco de Vitoria, Sobre el Poder Civil [Relectio de

                    Potestate Civili, 1528] (ed. J. Cordero Pando), Salamanca: Edit. San Estéban, 2009 [reed.],
                    pp. 22 and 44.

                    17




4 CIJ1193_Ord.indb 290                                                                                             14/09/21 14:27

                    278 	           armed activities (sep. op. cançado trindade)

                             The new humanist thinking came thus to mark presence in the
                          emerging law of nations. In the second half of the sixteenth century,
                          Bartolomé de las Casas, in his De Regia Potestate (1571), after invok-
                          ing the lessons of Thomas Aquinas, also asserted the duty of restitu‑
                          tio and reparation for damages 12. In one of his best-known works,
                          Brevísima Relación de la Destrucción de las Indias (1552), de las Casas
                          not only denounced the numerous massacres of native people, but
                          also asserted the duty of reparations for damages 13. Still in the
                         ­sixteenth century, the duty of restitutio and reparation for damages
                          was Juan Roa Dávila, in his De Regnorum Justicia (1591), also referring
                          to Thomas Aquinas 14.

                           Later on, in the seventeenth century, Hugo Grotius, in his
                         well‑known De Jure Belli ac Pacis (1625), dedicated a whole chapter
                         to the obligation of reparation for damages (Book II, Chapter 17) 15.
                         He kept in mind the dictates of recta ratio. To him, the ‘injured party’
                         was not necessarily a State; he referred to distinct kinds of damage
                         caused by breaches of ‘rights resulting to us’, or from ‘losses suffered
                         by negligence’; such damages or losses created an obligation of repa-
                         ration 16.
                           Also in the seventeenth century, Samuel Pufendorf, in his thought-
                         ful book On the Duty of Man and Citizen According to Natural
                         Law (1673), stressed the need to provide reparation for damages at
                         the same time that condemned by natural law vengeance, so as to
                         secure peace. He warned that, without providing restitutio,

                             ‘men in their wickedness will not refrain from harming each
                             other; and the one who has suffered loss will not readily bring
                             himself to make peace with the other as long as he has
                             not obtained compensation. . . . The obligation to make restitu-
                             tion for loss arises not only from harm done with intentional

                        12 Bartolomé de las Casas, De Regia Potestate o Derecho de Autodeterminación [1571],

                    (eds. L. Pereña, J. M. Pérez‑Prendes, V. Abril and J. Azcárraga), CSIC: Madrid, 1969,
                    p. 72.
                        13 Bartolomé de las Casas, Brevísima Relación de la Destrucción de las Indias [1552],

                    Barcelona: Ediciones 29, 2004 [reed.], pp. 14, 17, 23, 27, 31, 45, 50, 72‑73, 87 and 89‑90
                    (massacres); Bartolomé de las Casas, Brevísima Relación de la Destruición de las Indias
                    [1552], Barcelona: Ed. Galaxia Gutenberg/Universidad de Alicante, 2009, pp. 91‑92
                    and 116‑117.
                        14 Juan Roa Dávila, De Regnorum Justicia o El Control Democrático [1591], (eds.

                    L. Pereña, J. M. Pérez‑Prendes and V. Abril), Madrid: CSIC/Instituto Francisco de Vitoria,
                    1970, pp. 59 and 63.
                        15 Hugo Grotius, De Jure Belli Ac Pacis [1625], Book II, Chap. XVII, The Hague:

                    Martinus Nijhoff, 1948, pp. 79‑82.
                        16 Ibid., pp. 79‑80, paras. I and VIII‑IX; and cf. H. Grotius, Le droit de la guerre et de

                    la paix [1625], (eds. D. Alland and S. Goyard‑Fabre), Paris: PUF, 2005 [reed.], pp. 415‑416
                    and 418, paras. I and VIII‑IX.

                    18




4 CIJ1193_Ord.indb 292                                                                                               14/09/21 14:27

                    279 	           armed activities (sep. op. cançado trindade)

                             malice but also from harm done by negligence or by easily avoi-
                             dable fault, without direct intention.’ 17


                              Subsequently, in the eighteenth century, also in the line of jusnat-
                          uralist thinking, Christian Wolff, in his book Principes du droit de la
                          nature et des gens (1758), also asserted the duty of appropriate
                          ­reparation for damages 18. Other examples could be added, but the
                           aforementioned suffice for the purpose of the present separate opinion.
                           It is not surprising to find that the ‘founding fathers’ of international
                           law were particularly attentive to the duty of reparation for damages.
                           They addressed reparations in respect of distinct sorts of disputes,
                           concerning distinct subjects, — States as well as nations, peoples,
                           groups and individuals.

                             Already in the sixteenth century, de Vitoria viewed the interna-
                          tional community of emerging States as ‘co‑extensive with humanity’,
                          and the provision of redress corresponded to “an international need” 19
                          in conformity with recta ratio. The emerging jus naturae et gentium
                          was universalist, directed to all peoples; law and ethics went together,
                          in the search for justice 20. Reminiscent of Cicero’s ideal of societas
                          hominum 21, the ‘founding fathers’ of international law conceived a
                          “universal society of the human kind” (commune humani generis soci‑
                          etas) encompassing all the aforementioned subjects of the law of
                          nations (droit des gens).
                             The reductionist outlook of the international legal order, which
                          came to prevail in the nineteenth and early twentieth centuries,



                       17 Samuel Pufendorf, On the Duty of Man and Citizen According to Natural Law [1673],

                    (eds. J. Tully and M. Silverthorne), Cambridge University Press, 2003 [reprint], pp. 57‑58,
                    and cf. pp. 59‑60.
                       18 Christian Wolff, Principes du droit de la nature et des gens [1758], Vol. III, Caen: Edit.

                    Université de Caen, 2011 [reed.], Chap. VI, pp. 293‑294, 296‑297 and 306.
                       19 Cf. Association internationale Vitoria‑Suarez, Vitoria et Suarez: Contribution

                    des théologiens au droit international moderne, Paris: Pedone, 1939, pp. 73‑74, and cf.
                    pp. 169‑170; J. Brown Scott, The Spanish Origin of International Law — Francisco de Vitoria
                    and His Law of Nations, Oxford/London: Clarendon Press/H. Milford, 1934, pp. 282‑283.
                       20 [Various authors], Alberico Gentili — Giustizia, Guerra, Imperio (Atti del Convegno

                    di San Ginesio, sett. 2010), Milan: Giuffrè Edit., 2014, pp. 275 and 320, and cf. pp. 299-300
                    and 327..
                       21 Cf., inter alia, e.g., M. Luque Frías, Vigencia del Pensamiento Ciceroniano en las

                    Relecciones Jurídico‑Teológicas del Maestro Francisco de Vitoria, Granada: Edit. Comares,
                    2012, pp. 70, 95, 164, 272‑273, 275, 278‑279, 284, 398‑399 and 418‑419; A. A. Cançado Trin-
                    dade and V. F. D. Cançado Trindade, “A Pré‑História do Princípio de Humanidade
                    Consagrado no Direito das Gentes: O Legado Perene do Pensamento Estóico”, O Princípio
                    de Humanidade e a Salvaguarda da Pessoa Humana (eds. A. A. Cançado Trindade and
                    C. Barros Leal), Fortaleza/Brazil: IBDH/IIDH, 2016, pp. 49‑84.

                    19




4 CIJ1193_Ord.indb 294                                                                                                 14/09/21 14:27

                    280 	        armed activities (sep. op. cançado trindade)

                         beholding only absolute State sovereignties and subsuming human
                         beings thereunder, led reparations into a standstill and blocked their
                         conceptual development. This latter has been retaken in current times,
                         contributing to the historical process of humanization of contempo-
                         rary international law.
                            The legacy of the ‘founding fathers’ of international law has
                         been preserved in the most lucid international legal doctrine, from
                         the sixteenth‑seventeenth centuries to date. It marks its presence in the
                         universality of the law of nations, in the acknowledgment of
                         the ­importance of general principles of law, in the relevance attributed
                         to recta ratio. It also marks its presence in the acknowledgment of the
                         indissoluble whole conformed by the breach and prompt reparation.
                            Reparations — in particular collective reparations — are at last
                         attracting growing attention of international legal doctrine in our
                         days, as well as in case law.” (Armed Activities on the Territory of the
                         Congo (Democratic Republic of the Congo v. Uganda), Order of
                         6 December 2016, I.C.J. Reports 2016 (II), pp. 1139-1142,
                         paras. 10-19.)
                       19. In effect, may I here recall (ibid., p. 1138, para. 5) that breach of
                    rights and the reparation due form an indissoluble whole: the duty of
                    reparation is deeply and firmly-rooted in the history of the law of nations
                    (droit des gens), going back to its origins, when it marked presence in the
                    writings of the “founding fathers” of our discipline, who expressly referred
                    to it in the light of the principle neminem laedere. It is relevant to face new
                    challenges in the international legal order “from an essentially humanist
                    approach” (ibid., p. 1145, para. 30), moving “beyond the unsatisfactory
                    inter-State outlook”, thus fostering “the progressive development of
                    international law in the domain of reparations, in particular collective
                    reparations” (ibid., para. 31). In my own understanding,

                         “[i]t is in jusnaturalist thinking — as from the sixteenth century —
                         that the goal of prompt reparation was properly pursued. Legal pos-
                         itivist thinking — as from the late nineteenth century — unduly
                         placed the ‘will’ of States above recta ratio. It is in jusnaturalist think-
                         ing — revived as it is nowadays — that the notion of justice has always
                         occupied a central position, orienting law as a whole; justice, in sum,
                         is at the beginning of all law, being, moreover, its ultimate end.” (Ibid.,
                         pp. 1145-1146, para. 32.)

                       20. In my understanding, the ICJ is not conditioned or limited by what
                    the parties request or want, not even in the fixing of time‑limits. As I have
                    been pointing out within the ICJ time and time again, — and I reiterate it
                    herein, the Court is not an arbitral tribunal. The ICJ is master of its own
                    procedure, also in the fixing of time‑limits, in the path towards the realization
                    of justice, avoiding the undue prolongation of time (ibid., p. 1145, para. 28).

                    20




4 CIJ1193_Ord.indb 296                                                                                  14/09/21 14:27

                    281 	        armed activities (sep. op. cançado trindade)

                       21. The international community counts nowadays on the configura-
                    tion of a true droit au Droit, of the persons victimized in any circum-
                    stances, including amidst the most complete adversity. As I have recently
                    warned, at the Hague Academy of International Law, in my own lectures
                    on “Les tribunaux internationaux et leur mission commune de réalisation
                    de la justice: développements, état actuel et perspectives” (391 RCADI
                    (2017), p. 50), in this respect, in my perception “the most sombre that
                    exists in human nature (in grave violations of human rights and inter­
                    national humanitarian law, some of them with extreme cruelty)”, have
                    reinforced my firm belief that victims of oppression and atrocities have
                    the right to the Law (droit au Droit), the right of access to justice, which
                    cannot be restrained in cases of delicta imperii, of crimes of State; the
                    central place is that of the human person.
                       22. Continuing situations in grave violations of the rights of the human
                    person, have been condemned by both the IACtHR and the ECtHR, who
                    have pronounced in recent years on such grave violations of the rights of
                    the human person. The reparatio seeks to avoid the perduration of the
                    aggravation of the extreme harm already done to the human victims, with
                    a careful attention to fundamental human values. Contrary to what legal
                    positivism assumes, with its professed self‑sufficiency, in my understand-
                    ing, law and ethics are ineluctably interrelated, and this is to be taken into
                    account for a faithful realization of justice.
                       23. This vision has historically marked presence since the very origins
                    of the law of nations (droit des gens), and has never been minimized by
                    the more lucid international legal doctrine, untouched by the misleading
                    distortions of legal positivism. The fundamental principle of humanity
                    upholding human dignity, of utmost importance, has been asserted in the
                    jurisprudential construction of contemporary international tribunals.
                    I have recently addressed this criticism in my recent study “Reflections
                    on the International Adjudication of Cases of Grave Violations of
                    Rights of the Human Person”, originally published at the 9 Journal of
                    International Humanitarian Legal Studies (2018), pp. 98-136, — recently
                    presented by me, in French, as a magna lecture at the Law Faculty of
                    the Université Aix-Marseille, in Aix-en-Provence, France, on 30 October
                    2018, followed by the second lecture, in English, ministered at the Peace
                    Palace of the International Court of Justice, at The Hague, on 17 January
                    2019.
                       24. In addressing, therein, the international adjudication of cases of
                    grave violations of rights of the human person, the aforementioned
                    threshold of gravity of those breaches brings to my mind the profound
                    thinking of Simone Weil, shortly before her death in 1943, expressed in
                    her book La pesanteur et la grâce/Gravity and Grace (containing some of
                    her writings up to May 1942), published posthumously (in French in 1947
                    and in English in 1952), wherein she pointed out, with much insight:
                            “L’innocent qui souffre sait la vérité sur son bourreau, le bourreau ne
                         la sait pas. Le mal que l’innocent sent en lui-même est dans son bour‑

                    21




4 CIJ1193_Ord.indb 298                                                                                14/09/21 14:27

                    282 	         armed activities (sep. op. cançado trindade)

                         reau, mais il n’y est pas sensible. L’innocent ne peut connaître le mal
                         que comme souffrance. Ce qui dans le criminel n’est pas sensible, c’est
                         le crime. Ce qui dans l’innocent n’est pas sensible, c’est l’innocence.”
                         (S. Weil, La pesanteur et la grâce [1947], Paris: Libr. Plon, 1991,
                         pp. 133‑134.)
                            “The innocent victim who suffers knows the truth about his execu-
                         tioner, the executioner does not know it. The evil which the innocent
                         victim feels in himself is in his executioner, but he is not sensible of
                         the fact. The innocent victim can only know the evil in the shape of
                         suffering. That which is not felt by the criminal is his own crime. That
                         which is not felt by the innocent victim is his own innocence.” (S. Weil,
                         Gravity and Grace [1952], Lincoln: University of Nebraska Press,
                         1997, p. 122.)
                       25. The consolidation of the international legal personality (active as
                    well as passive) of individuals, as subjects of international law, enhances
                    accountability at international level for grave violations of the rights of
                    the human person. Individuals are also bearers of duties under interna-
                    tional law, and this further reflects the consolidation of their international
                    legal personality. Developments in international legal personality and
                    international accountability go hand in hand, giving expression to the
                    formation of the opinio juris communis to the effect that the gravity of
                    violations of fundamental rights of the human person affects directly
                    basic values of the international community as a whole.

                       26. Justitia longa, vita brevis; the time of human justice is not the time
                    of human beings. If we care to seek new and forward‑looking ideas to
                    endeavour to overcome this décalage, we are likely to find them in the
                    lessons of the “founding fathers” of international law. Although the
                    world has entirely changed from the times of the “founding fathers” of
                    the law of nations (droit des gens) to our own, the fulfilment of human
                    aspirations and the search for the realization of justice are atemporal,
                    remain always present, as imperatives of the human condition itself
                    (Armed Activities on the Territory of the Congo (Democratic Republic of
                    the Congo v. Uganda), Order of 6 December 2016, I.C.J. Reports
                    2016 (II), p. 1145, para. 29).
                       27. The lessons of the “founding fathers” of the law of nations (droit
                    des gens) remain thus as contemporary as ever, and forward‑looking in
                    our days. The duty of prompt reparation forms part of their perennial
                    legacy. That legacy is to keep being cultivated 22, so as to face new chal-
                    lenges that contemporary international tribunals face in our days, from


                       22 On that legacy, cf., recently, A. A. Cançado Trindade, A Humanização do Direito

                    Internacional, 2nd rev. ed., Belo Horizonte/Brazil: Edit. Del Rey, 2015, Chap. XXIX
                    (“The Perennity of the Teachings of the ‘Founding Fathers’ of International Law”), 2015,
                    pp. 647‑676.


                    22




4 CIJ1193_Ord.indb 300                                                                                         14/09/21 14:27

                    283 	           armed activities (sep. op. cançado trindade)

                    an essentially humanist approach (I.C.J. Reports 2016 (II), p. 1145,
                    para. 30).
                       28. In my own understanding, one is to move beyond the unsatisfac-
                    tory inter‑State outlook, if one is to foster the progressive development of
                    international law in the domain of reparations, in particular collective
                    reparations. Prolonged delays are most regrettable, particularly from the
                    perspective of the victims. As already seen, the “founding fathers” of
                    international law went well beyond the strict inter‑State outlook, and
                    were particularly attentive to the duty of prompt reparation for damages
                    (ibid., para. 31).

                       29. In sum, it is in jusnaturalist thinking — as from the sixteenth cen-
                    tury — that the goal of prompt reparation was properly pursued. Legal
                    positivist thinking — as from the late nineteenth century — unduly placed
                    the “will” of States above recta ratio. It is in jusnaturalist thinking
                    — revived as it is nowadays 23 — that the notion of justice has always
                    occupied a central position, orienting law as a whole; justice, in sum,
                    is at the beginning of all law, being, moreover, its ultimate end (ibid.,
                    p. 1145-1146, para. 32).


                    (Signed) Antônio Augusto Cançado Trindade.




                       23 Cf., in the last decades, e.g., inter alii, A. A. Cançado Trindade, O Direito Inter‑

                    nacional em um Mundo em Transformação, Rio de Janeiro: Edit. Renovar, 2002,
                    pp. 1028‑1029, 1051‑1052 and 1075‑1094 (universal values underlying the new jus gentium,
                    common to the whole of humankind, to all human beings — civitas maxima gentium);
                    J. Maritain, Los Derechos del Hombre y la Ley Natural, Buenos Aires: Edit. Leviatán,
                    1982 [reimpr.], pp. 79‑80, and cf. p. 104 (the human person transcending the State, and
                    having a destiny superior to time). Cf. also, e.g., [Various authors], Droit naturel et droits
                    de l’homme — Actes des journées internationales de la société d’histoire du droit (Grenoble-
                    Vizille, May 2009 — ed. M. Mathieu), Grenoble: Presses universitaires de Grenoble, 2011,
                    pp. 40‑43, 52‑53, 336‑337 and 342.

                    23




4 CIJ1193_Ord.indb 302                                                                                               14/09/21 14:27

